      Case: 4:16-cr-00083-HEA Doc. #: 115 Filed: 12/17/18 Page: 1 of 2 PageID #: 666



                             IN THE UNITED STATES DISTRICT COURT
                            FOR THE EASTERN DISTRICT OF MISSOURI
                                       EASTERN DIVISION

 UNITED STATES OF AMERICA                                         )
                                                                  )
         Plaintiff,                                               )
                                                                  )
 v.                                                               ) No. 4:16 CR 83 HEA/NCC
                                                                  )
 MICHAEL BRUCE MCDONALD                                           )
                                                                  )
         Defendant.                                               )



                  JOINT REQUEST TO CONTINUE TRIAL TO AGREED DATE

        COMES NOW the parties, defendant MICHAEL BRUCE MCDONALD, through his attorneys,

Robert C. Wolfrum and Kevin Curran, Assistant Federal Public Defenders, and the United States

through Assistant United States Attorney Robert Livergood, to move this Court to continue this case,

previously designated a complex case, from its current trial setting to the mutually agreed upon date of

April 8, 2019. The parties make this request due to the time necessary to prepare for a trial in this cause.

                                              Respectfully submitted,


                                              /s/Robert Livergood
                                              Assistant United States Attorney


                                              /s/Robert C. Wolfrum
                                              /s/Kevin Curran
                                              Assistant Federal Public Defender
                                              1010 Market Street, Suite 200
                                              St. Louis, Missouri 63101
                                              Telephone: (314) 241-1255
                                              Fax: (314) 421-3177
                                              E-mail: Robert_Wolfrum@fd.org

                                              ATTORNEY FOR DEFENDANT
    Case: 4:16-cr-00083-HEA Doc. #: 115 Filed: 12/17/18 Page: 2 of 2 PageID #: 667




                                   CERTIFICATE OF SERVICE
I hereby certify that on December 17, 2018, the foregoing was filed electronically with the Clerk of the
Court to be served by operation of the Court’s electronic filing system upon Rob Livergood, Assistant
United States Attorney.



                                            /s/Robert C. Wolfrum
                                            ROBERT C. WOLFRUM
                                            Assistant Federal Public Defender
